REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

Chow et al., US PG Pub. No. 20080256352, teach a decoding circuit [315, fig. 3], provided on a data bus [325, fig. 3] for connecting a main memory [306, fig. 3] and an external storage device [NAND flash memory, fig. 3], which is capable of switching between enabling and disabling a process for decoding information that is transmitted through the data bus [0066, 0072, fig. 3-4, as pointed out decoder 325 is part of the SD engine 310 that performs validation of data signals to the buss as well as altering those signals].
a readout processing unit [330, fig. 3] that is configured to read out information written in the external storage device into the main memory [0062, flash memory controller controls data to and from the NAND flash memory or simply data transferring to the external memory].
Neither Chow nor Chu US PG Pub. No. 20100251074 nor Proust US PG Pub 20040146270 teach wherein the readout processing unit is configured to enable the decoding process of the decoding circuit in a case where a snapshot image of the main memory is read out as the information written in the external storage device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Examiner, Art Unit 2118